Citation Nr: 0823471	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
50 percent prior to April 9, 2007, and in excess of 70 
percent thereafter, for the service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
onychomycosis of the toenails and fingernails (nail 
disability)  

3.  Entitlement to an initial compensable evaluation for 
fracture of the proximal phalanx of the right middle finger.  

4.  Entitlement to an initial compensable evaluation for 
talar arthropathy of the left foot.  

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from July to October 1991, 
and from February 2003 to July 2004.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March and May 2005, and January 2007 
rating decisions of the RO that granted service connection 
for PTSD and assigned a disability evaluation of 50 percent 
effective on July 26, 2004, and granted service connection 
for the veteran's hemorrhoids, nail disability, right middle 
finger disability, and left foot disability, each evaluated 
as noncompensable.  The veteran filed a timely appeal of each 
of these determinations to the Board.  

In July 2007, the RO increased the evaluation of the 
veteran's PTSD to 70 percent disabling, effective on April 9, 
2007.  

As the veteran is in receipt of less than the maximum 
schedular rating for his service-connected disabilities, 
these issues remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).  

The issue of entitlement to an initial compensable evaluation 
for hemorrhoids is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  For the period prior to April 9, 2007, the veteran's 
signs and symptoms of the service-connected PTSD, while 
productive of social impairment, isolation, anxiety, anger, 
and other symptoms of PTSD, were not manifested by such 
symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting).  

2.  For the period from April 9, 2007, the veteran's signs 
and symptoms of PTSD, while productive of worsening symptoms, 
were not manifested by total occupational and social 
impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  

3.  The service-connected onychomycosis of the toenails and 
fingernails is not shown to be tender or painful on 
examination, did not cause limitation of motion, did not 
cover an area greater that 6 square inches, was not unstable, 
did not have characteristics of disfigurement, and was not 
shown to have involvement of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas or that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was required for a total 
duration of less than six weeks during the past twelve-month 
period.  

4.  The service-connected fracture of the proximal phalanx of 
the right middle finger is not manifested by either favorable 
or unfavorable ankylosis of the long finger, nor was the 
condition productive of limitation of motion of the long 
finger, with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  

5.  The service-connected talar arthropathy of the left foot 
is not shown to be moderate, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral, nor is the condition manifested by atrophy of the 
musculature, disturbed circulation, claw feet, metatarsalgia, 
hammertoes, hallux valgus or hallux rigidus.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 50 percent prior to April 9, 2007, or in excess of 
70 percent beginning on April 9, 2007, for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130 including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an initial compensable 
evaluation for onychomycosis of the toenails and fingernails 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Codes 7800-7805, 7806, 7813 (2007).  

3.  The criteria for the assignment of an initial compensable 
evaluation for fracture of the proximal phalanx of the right 
middle finger have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5154, 5226, 5229 (2007).  

4.  The criteria for the assignment of an initial compensable 
evaluation for talar arthropathy of the left foot have not 
been met.  U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5276, 5277-5282 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in October 2004, March 2005, and May 2006, 
the RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's initial rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Initial rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  PTSD.

In this case, the service-connected PTSD was rated as 50 
percent disabling prior to April 9, 2007, and as 70 percent 
disabling thereafter, under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 50 percent prior to April 9, 2007, or in excess of 
70 percent disabling beginning on April 9, 2007.  

The medical evidence prior to April 9, 2007 consists 
primarily of medical treatment records and a VA examination 
dated in November 2004.  

The veteran's treatment records indicate that the veteran was 
seen December 2004 for a PTSD evaluation.  The veteran was 
noted to have served in Operation Iraqi Freedom From May 2003 
to June 2004 as a combat military policeman in the U.S. Army.  

The veteran reported symptoms of intrusive recollections, 
nightmares, flashbacks, avoidance of stimuli associated with 
his experiences in Iraq, avoidance of large groups of people 
and social detachment and isolation, difficulty sleeping, 
irritability an periods of explosive anger, homicidal 
thoughts, difficulty concentrating, exaggerated startle 
response, hypervigilance, and depression.  

The veteran was also noted to have been prescribed medication 
for his condition.  In addition, the veteran was noted to 
having some difficulty with his marriage and family 
relationships after returning from Iraq, to include angry 
outbursts and heightened aggression.  The veteran was 
indicated to be employed as probation/parole officer for the 
state of North Carolina.  

Upon examination, the veteran's appearance was noted to be 
meticulously maintained.  The veteran was indicated to be 
anxious in small windowless spaces.  He affect vacillated 
from angry to sorrowful.  The veteran denied suicidal 
ideation, but endorsed occasional homicidal ideation without 
current intent or plan to harm.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 35.  

In November 2004, the veteran was afforded a VA examination 
in connection with his claim.  The veteran reported vivid 
nightmares of combat situations, increased startle response, 
nightmares, disturbed sleep, decreased ability to relate to 
other people, pain attacks (particularly around crowds), 
social isolation, depression, memory problems and increased 
irritability and rage.  

The veteran also reported increased mood disturbance with 
crying spells, anhedonia, poor energy and poor appetite.  The 
veteran was noted to be married with three children and 
employed as a probation officer.  The veteran indicated that 
his relationship with his supervisor and co-workers was fair.  

The veteran also reported that his relationship with his 
mother and father was good, but indicated that his 
relationship with his wife had deteriorated after coming home 
from Iraq.  The veteran reported impatience with his family 
and arguments with his spouse.  The veteran noted difficulty 
maintaining previous social relationships and initiating new 
relationships.  

Upon examination, the veteran was noted to be a reliable 
historian.  His orientation was within normal limits and his 
appearance, hygiene, and behavior were appropriate.  The 
veteran's affect was indicated to be abnormal with depressed 
mood.  His communication  and speck were within normal 
limits.  The examiner noted that panic attacks were present 
as often as three times per month lasting approximately 20 
minutes.  

There was no delusion or hallucination present or observed on 
examination, and thought processes were noted to be 
appropriate with no impairment of judgment.  Memory was 
indicated to be mildly impaired.  There was no suicidal or 
homicidal indication indicated.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 50.

Subsequent medical records indicate continued treatment for 
PTSD with symptoms similar to those or milder than previously 
noted.  The veteran was assigned GAF scores raging from 50 to 
70, with most evaluations in the 60 to 65 range.  

From April 9, 2007, the medical evidence consists primarily 
of VA treatment records.  

The veteran's treatment records include an April 9, 2007 
treatment note indicating that the veteran's symptoms had 
worsened.  The veteran's wife reported worsening behavior.  
The veteran was noted to be chronically irritable and 
sleeping only about three hours per night. 

 The veteran reported difficulty concentrating and difficulty 
remembering things.  He also reported feelings of depression 
and indicated that he had been isolating himself more.  He 
indicated recent suicidal ideation with out plan or intent.  
He also indicated that he has thoughts of hurting people and 
indicated that he has rage directed at his wife and son.  He 
also noted increased hypervigilance.  

The veteran was also noted to have been admitted to the 
hospital April 9 and discharged April 13, 2007 in connection 
his PTSD.  The veteran's GAF score at admission was noted to 
be 35.  At discharge it was noted to be 52.  

With respect to the GAF scores noted in the VA examinations 
and treatment records, a GAF score of 41 to 50, indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on review of the evidence of record, the Board finds 
that entitlement to an evaluation in excess of 50 percent 
prior to April 9, 2007, and an evaluation in excess of 70 
percent beginning on April 9, 2007, has not been shown.  

For the period prior to April 9, 2007, the evidence of record 
indicates that the veteran had symptoms including nightmares, 
increased startle response, disturbed sleep, panic attacks, 
social isolation, depression, memory problems and increased 
irritability and rage.  The veteran was also noted to have 
mood disturbance with crying spells, anhedonia, poor energy 
and poor appetite.  

The veteran was noted to be married with three children and 
employed as a probation officer.  The veteran indicated that 
his relationship with his supervisor and co-workers was fair, 
and that his relationship with his mother and father was 
good.  He, however, indicated a deteriorating relationship 
with his spouse and children.  

The veteran noted difficulty maintaining previous social 
relationships and initiating new relationships.  The 
veteran's orientation was within normal limits and his 
appearance, hygiene, and behavior were appropriate.  The 
veteran's affect was indicated to be abnormal with depressed 
mood, but there was no delusion or hallucination present  or 
observed on examination, and thought processes were noted to 
be appropriate with no impairment of judgment.  Memory was 
indicated to be mildly impaired, but there was no suicidal or 
homicidal indication indicated.  

The evidence prior to April 9, 2007, does not indicate 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

For the period from April 9, 2007, the evidence of record 
indicates that, in addition to the symptoms noted, the 
service-connected PTSD symptoms increased, with the veteran's 
spouse reporting increased behavioral problems.  

The veteran was admitted to the hospital for four days in 
order to stabilize his behavior.  Upon admission the 
veteran's GAF score was significantly lower than his previous 
average of 60-65.  Upon discharge his score had improved to 
52.  The veteran was indicated to be employed, married to his 
wife, and voluntarily engaged in his treatment. 

From April 9, 2007, however, the evidence does not indicate 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  


B.  Onychomycosis of the toenails and fingernails.

The veteran's onychomycosis of the toenails and fingernails 
is currently evaluated as noncompensable under Diagnostic 
Code 7813.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  

Diagnostic Code 7806, for the evaluation of dermatitis or 
eczema, provides that, if the skin condition covers an area 
of less than 5 percent of the entire body or exposed areas 
affected, and no more than topical therapy is required during 
the past 12-month period, a noncompensable rating is 
warranted.  

If at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or if intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

In addition, the veteran's condition could also be evaluated 
under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 
applies to disfigurement of the head, face, or neck.  

Diagnostic Codes 7801 and 7802 apply to scars other than the 
head, face, or neck that are deep and that cause limited 
motion, and cover areas exceeding 6 square inches, or that 
are superficial and do not cause limited motion, but are 
cover areas over 144 square inches.  

Diagnostic Codes 7803 and 7804 are used to evaluate 
superficial, unstable scars, or scars that are superficial 
and painful on examination.  Finally, Diagnostic Code 7805 
applies to scarring that limits the function of the affected 
part.  

Here, the Board finds that an initial compensable evaluation 
for the veteran's onychomycosis of the toenails and 
fingernails is not warranted.

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations dated in 
November 2004 and September 2006.  In November 2004, the 
veteran was noted to have thickness and discoloration of the 
toenails and fingernails and was diagnosed with 
onychomycosis.  The examiner noted that this condition had 
been present since 2003.  

Due to his condition, the veteran was noted to have itching, 
shedding and crusting which occurred constantly.  The 
condition was noted to affect areas exposed to the sun, 
including his hands.  Over the past 12 months, the veteran 
received topical medication only for this condition, and was 
indicated to have no functional impairment resulting from the 
condition.  

The veteran's subsequent treatment records indicate continued 
treatment for his condition.  The condition was noted to 
affect his toenails and fingernails.  The veteran was 
indicated to use Lamisil cream for the condition.  

In September 2006, the veteran was afforded an additional VA 
fee basis examination.  The veteran noticed discoloration of 
the toenails and fingernails in 2004.  He sought medical 
treatment and was placed on Lamisil.  The veteran indicated 
that this worked well and, as of the date of the examination, 
voiced no complaints.  

Upon examination, the examiner found no abnormalities of the 
fingernails or toenails.  In addition, no significant skin 
lesions were indicated.  The veteran was diagnosed with 
onychomycosis of toenails and fingernails, currently resolved 
after Lamisil treatment.  His nails were noted to be 
completely normal.  

Based on the foregoing, a compensable evaluation is not 
warranted for the veteran's nail condition.  

In order to warrant a higher evaluation under Diagnostic Code 
7806, the veteran's condition must have affected at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected,  or required intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past twelve-month 
period.  

The evidence in this case, however, indicates that the 
veteran's nail condition was substantially resolved with 
treatment and does not meet the foregoing criteria for a 
higher rating.  

In addition, a higher evaluation under Diagnostic Codes 7800 
through 7805 is also not warranted.  Diagnostic Code 7800 is 
not for application, since this code applies to disfigurement 
of the head, face, or neck.  And Diagnostic Codes 7801 
through 7804 also do not apply, since these codes are used to 
evaluated scars other than the head, face, or neck that are 
deep and that cause limited motion, and cover areas exceeding 
6 square inches, that are superficial and do not cause 
limited motion, but are cover areas over 144 square inches, 
that are superficial and unstable scars, or that are 
superficial and painful on examination.  

Finally, Diagnostic Code 7805 applies to scarring that limits 
the function of the affected part.  But the medical evidence 
does not support a finding that the veteran's condition 
affects the functioning of the veteran's hands or feet in any 
way.  A higher evaluation under this code is therefore also 
not warranted.  


C.  Fracture of the proximal phalanx of the right middle 
finger.

Here, the veteran's right index finger disability is 
currently rated as noncompensable under Diagnostic Code 5226.  
Under this code, the maximum evaluation available is 10 
percent where there is either favorable or unfavorable 
ankylosis of the long finger.  

A note to this section, however, requires consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  

Ankylosis will be considered unfavorable if (i) the 
metacarpophalangeal or proximal interphalangeal is ankylosed 
and there is a gap of more than two inches between the 
fingertips and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, or (ii) both 
the metacarpophalangeal or proximal interphalangeal joints of 
a digit are ankylosed, even if each joint is individually 
fixed in a favorable position.  Finally, ankylosis will be 
rated as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, if both the 
metacarpophalangeal or proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  

Under Diagnostic Code 5154, a 20 percent evaluation for 
amputation of the long finger is warranted for metacarpal 
resection (more than one-half the bone lost).  Without 
metacarpal resection, a 10 percent evaluation is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto.  

The veteran's disability may also be evaluated under 
Diagnostic Code 5229, added to the rating criteria effective 
August 26, 2002, which provides for a maximum 10 percent 
rating for limitation of motion of the index or long finger, 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations in November 
2004 and September 2006.  

The November 2004 VA examiner stated that the veteran had 
been suffering from a chipped bone on the third knuckle of 
the right hand since 2004.  Symptoms were noted to occur 
intermittently and included pain, soreness, and aching in the 
area, and weakness in the hand.  The veteran was noted to 
take medication for his symptoms.  The examiner noted that 
the veteran had severe weakness of the hand during flareups, 
along with soreness and pain.  

Upon examination, the veteran was able to tie shoelaces and 
fasten buttons without difficulty.  He could also pick up and 
tear paper without difficulty.  The right hand fingertips 
were able to approximate the proximal transverse crease of 
the palm and his right hand strength was within normal 
limits.  

The range of motion of the long fingers was DIP flexion of 90 
degrees, PIP flexion of 100 degrees, and MP flexion of 90 
degrees.  The examiner indicated that the range of motion of 
motion of the long fingers was normal, but pain was noted in 
the MP motion.  

The examiner indicated that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination, following repetitive use.  

An x-ray study of the right hand was noted to be abnormal 
with findings of probable old avulsion fracture to proximal 
phalanx middle finger at MCP joint.  The veteran was 
diagnosed with residual status post fracture proximal phalanx 
middle finger.  

The veteran was again examined by VA in September 2006.  The 
veteran reported that he hit his right hand against a Humvee 
vehicle in 2004 and that this caused a fracture to the 
proximal phalanx of his right middle finger.  This was 
treated with splinting for several weeks.  

The veteran indicated that he still had soreness.  The pain 
was noted to worsen with heavy use or direct pressure, and 
relieved by medication, rest, and warm soaks.  The examiner 
indicated that the pain did not radiate.  

Examination of the hands and fingers indicated that the 
veteran was able to tie shoelaces, fasten buttons, pick up a 
piece of paper and tear it, all without difficulty.   Both 
thumbs and all fingers were noted to have full range of 
motion that was not additionally limited by pain fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The veteran was diagnosed with fracture of 
the proximal phalanx of the right middle finger - resolved.  
The examiner indicated that the fracture had healed well, but 
that the veteran would need to avoid prolonged repetitive use 
and direct pressure with respect to this right middle finger.  

Based on the foregoing, the Board finds that the disability 
picture does not warrant a higher evaluation for the 
veteran's right middle finger disability.  In order to 
warrant a compensable evaluation under Diagnostic Code 5226 
the veteran's right middle finger disability must be 
productive of either favorable or unfavorable ankylosis of 
the long finger.  

The veteran's right middle finger, however, was noted to have 
normal range of motion and there is no indication of 
ankylosis.  In addition, under Diagnostic Code 5229, a higher 
evaluation is not warranted unless there is limitation of 
motion of the long finger, with a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  

But as noted, the veteran's range of motion of the right 
middle finger was normal in both VA examinations.  Finally, 
because, based on the evidence in the record, there is no 
finding of either favorable or unfavorable ankylosis, 
consideration of whether evaluation as amputation under 
Diagnostic Code 5154 is not warranted.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full range of motion.  

In addition, both examiners indicated that the veteran had no 
additional limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use. The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  


D.  Talar arthropathy of the left foot.

Finally, the veteran contends that his service-connected 
talar arthropathy of the left foot warrants a higher 
evaluation.  

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 5276.  Under this code, 
the veteran's disability will be evaluated as  noncompensable 
where the disability is mild, with symptoms relieved by 
built-up shoe or arch support.  

A 10 percent evaluation is warranted where the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent where bilateral, if the disability 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

And a maximum 40 percent evaluation is warranted, where the 
condition is unilateral, or 50 percent where bilateral, if 
the disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, with marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations dated in 
November 2004 and September 2006.

The November 2004 VA examiner indicated that the veteran has 
suffered from tendonitis and arthritis of the left foot since 
2003.  At rest, the veteran was noted to have pain and 
stiffness.  While standing, the veteran was noted to have 
pain, weakness, and stiffness.  The examiner stated that the 
veteran could not stand for long periods of time, and the 
veteran was indicated to have chronic pain and weakness in 
the left foot.  

Upon examination, the left foot was noted to be tender.  No 
pes planus was present.  The veteran was noted to have 
limitations with standing and walking, and the examiner 
indicated that the veteran required arch support to relieve 
his symptoms and pain.  An x-ray study of the left foot was 
within normal limits.  The veteran was diagnosed with talar 
arthropathy.

The veteran was again examined by VA in September 2006.  The 
veteran reported that he began to develop recurrent left foot 
pain and swelling in 2004.  He sought medical attention and 
was told he had an arthropathy in that foot.  He received 
treatment, including steroid injections, but still has 
soreness and swelling in the left ankle and heel with 
prolonged weight bearing activities.  

The pain improved with medication, soaking in hot water and 
getting off of his feet.  The pain was indicated not to 
radiate.  

Upon examination, the veteran's ankles were grossly normal 
and range of motion was full bilaterally and not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  

An examination of the feet and toes indicated no painful 
motion, edema, disturbed circulation, weakness, or atrophy of 
the musculature.  There was some tenderness and slight 
swelling to palpation just distal to the left lateral 
malleolus.  

The examiner stated that the veteran did not have flat feet 
and that his Achilles tendons showed normal alignment.  There 
was no evidence of claw feet, metatarsalgia, hammertoes, 
hallux valgus or hallux rigidus.  

The examiner indicated that the veteran did not require 
corrective shoe wear, but does have some limitations with 
standing and walking as he is unable to stand and walk over 
an hour without resting.  The veteran was diagnosed with 
talar arthropathy of the left foot.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's left foot disability is not 
warranted.  

Under Diagnostic Codes 5276, a higher evaluation is not 
warranted unless the disability is moderate, with weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet, bilateral or unilateral.  

A review of the medical evidence above shows that the 
veteran's disability does not rise to this level.  While the 
veteran was noted to have some limitations with standing and 
walking, his condition is not productive of weight bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet.  

The veteran's disability also does not warrant a higher 
evaluation under Diagnostic Codes 5227 to 5282, as the 
veteran has not been found to have atrophy of the 
musculature, disturbed circulation, claw feet, metatarsalgia, 
hammertoes, hallux valgus or hallux rigidus.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full range of motion.  

In addition, both examiners indicated that the veteran had no 
additional limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use. The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
disabilities reflect an exceptional or unusual a disability 
picture as to warrant the assignment of higher evaluations on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

There is no indication that the disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the conditions are not shown 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial rating in excess of 50 percent prior to April 9, 
2007, or in excess of 70 percent beginning on April 9, 2007, 
for the service-connected PTSD is denied.  

An initial compensable evaluation for onychomycosis of the 
toenails and fingernails is denied.  

An initial compensable evaluation for fracture of the 
proximal phalanx of the right middle finger is denied.  

An initial compensable evaluation for talar arthropathy of 
the left foot is denied.  



REMAND

For the reasons set forth hereinbelow, the veteran's 
hemorrhoids claim must be remanded for additional development 
and adjudication.  

Here, the Board notes that the RO granted the veteran's claim 
of entitlement to service connection for hemorrhoids in a 
January 2007 rating action.  In a March 2007 statement the 
veteran stated that he disagreed with all decisions made by 
VA "on my 5 appeals."  

As of the January 2007 rating decision, the only claims that 
were being actively pursued by the veteran were his PTSD, 
nail, right middle finger, left foot and hemorrhoids claims.  
In addition, in July 2007, the veteran again indicated that 
he was pursuing a higher evaluation for hemorrhoids.  

The Board construes these statements as a notice of 
disagreement with regard to the January 2007 decision.  The 
RO, however, has not issued to the veteran a statement of the 
case with respect to this issue.  Inasmuch as the RO has not 
furnished the veteran a statement of the case that addresses 
the issue of a higher evaluation for his service-connected 
hemorrhoids, a remand is warranted.  38 C.F.R. § 20.201, 
20.300-301;  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO should furnish the veteran a 
statement of the case regarding his claim 
for a compensable evaluation for service-
connected hemorrhoids, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


